                 1
                 2
                 3
                 4
                 5                                UNITED STATES DISTRICT COURT
                 6                                        DISTRICT OF NEVADA
                 7                                                   ***
                 8    KMI ZEOLITE, INC. et al.,                              Case No. 2:15-CV-2038 JCM (NJK)
                 9                                           Plaintiff(s),                      ORDER
               10             v.
               11     UNITED STATES DEPARTMENT OF THE
                      INTERIOR, et al.,
               12
                                                           Defendant(s).
               13
               14
                              Presently before the court is the matter of KMI Zeolite, Inc. v. United States Department of
               15
                      the Interior, et al., case number 2:15-cv-02038-JCM-NJK.
               16
                              On January 17, 2019, the court granted the United States’ motion to stay case and postpone
               17
                      mediation until the United States Congress restores appropriations to the Department of Justice.
               18
                      (ECF No. 149). On January 25, 2019, Congress enacted and the president signed a continuing
               19
                      resolution funding the Department of Justice. (ECF No. 151). Thus, the court will lift stay in this
               20
                      case.
               21
                              Accordingly,
               22
                              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the United States’ motion
               23
                      to lift stay (ECF No. 151) be, and the same hereby is, GRANTED.
               24
                              DATED February 5, 2019.
               25
               26                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
               27
               28

James C. Mahan
U.S. District Judge
